                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                            PANAMA CITY DIVISION

ROGER DALE BELCHER, JR.,

      Plaintiff,


v.                                                  Case No. 5:18cv240-TKW-MJF

RICK SCOTT, et al.,

      Defendants.
                                            /

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc.15). No objections to the Report and Recommendation were

filed. Having reviewed the Report and Recommendation, I find no clear error in the

magistrate judge’s determination that the amended complaint should be dismissed

for lack of standing.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     The amended complaint (Doc. 13) is DISMISSED with prejudice.

      3.     The Clerk shall close the case file.
DONE and ORDERED this 9th day of September, 2019.



                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                             2
